Title: John Paul Jones to the Commissioners, 6 August 1778
From: Jones, John Paul
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Passy Augt. 6th. 1778
     
     By a resolve of Congress the Seamen who engaged to Serve in the Ranger under my Command were furnished Individually with forty Dollars, the Landsmen with Twenty Dollars Advance in Continental Bills at the time of Entry. They have Also been supplyed with Slops from time to time to a considerable Amount. And they received a small Advance in Cash from my hands at Nantes last Winter.
     I conceive it to be my Duty to represent these circumstances to you, And I naturally hope that you will Order recipts to be given to me for my indemnification, And that my Stores, and furniture &ca. be delivered up.
     I beg you to recommend the Men who landed with me at Whitehaven to the Bounty of Congress Agreeable to your promise, and I have the Honor to be with Sentiments of due Esteem & Respect Gentlemen Your very Obliged very Obedient very humble Servant,
     
      Jno P Jones
     
    